Citation Nr: 1732238	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1955 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in July 2016, which granted a joint motion for remand vacating a February 2016 Board decision and remanding the issue for additional development.  The Board remanded the issue on appeal for additional development in August 2016.

The appeal initially arose from a November 2013 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.  The Veteran testified at a personal hearing before a Decision Review Officer in March 2015.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was a participant in atmospheric nuclear test detonations during Operation HARDTACK I in the Pacific Proving Ground in 1958 with an estimated exposure to ionizing radiation of 18 rem of external gamma dose, 0.5 rem of external neutron dose, 4.5 rem of internal committed dose to the prostate (alpha), and 2 rem of internal committed dose to the prostate (beta plus gamma).

2.  Prostate cancer was not manifest during active service nor was it manifest within a year of discharge; and, the evidence fails to establish that it developed as a result of service or ionizing radiation exposure during service.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in March 2013.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, a copy of a December 21, 2006, Memorandum from VA's Chief Public Health and Environmental Hazards Officer, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The development required for claims based on exposure to ionizing radiation under 38 C.F.R. § 3.311 (2016) and as requested on remand in August 2016 has been substantially completed.  There is no evidence of any additional existing pertinent records.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  Second, "radiogenic diseases," including prostate cancer, may be service-connected pursuant to 38 C.F.R. § 3.311 (2016).  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Presumptive service connection may be established for certain types of cancer, not including prostate cancer, for a radiation-exposed veteran.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  A radiation-exposed veteran is, generally, a veteran who while serving on active duty, participated in a radiation-risk activity such as Operation HARDTACK I during the period April 28, 1958, through October 31, 1958.  38 C.F.R. § 3.309(d)(3).

Service connection for a "radiogenic disease" under 38 C.F.R. § 3.311, which creates special evidentiary development procedures to assist a claimant in developing the claim, may be established when certain listed "radiogenic" diseases, including prostate cancer, are found five years or more after service in an ionizing-radiation-exposed veteran if VA's Undersecretary for Benefits determines that it is related to ionizing radiation exposure while in service or if it is otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The Under Secretary for Benefits (or appropriate VA official) must inform the regional office of jurisdiction in writing either that sound scientific and medical evidence supported the conclusion that it was at least as likely as not a veteran's disease resulted from exposure to radiation in service or that there was no reasonable possibility that the disease resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c); see also M21-1.IV.ii.1.C.  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including malignant tumors, are also subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Malignant tumors are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that he has prostate cancer as a result of ionizing radiation exposure during active service.  Service treatment records are negative for complaint, diagnosis, or treatment related to prostate cancer.  Private treatment records show adenocarcinoma of the prostate was detected in April 2010.  Service records confirm that the Veteran participated in Operation HARDTACK I in the Pacific Proving Ground in 1958.

In February 2013, the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction (DTRA) recommended that the DTRA's Nuclear Test Personnel Review (NTPR) Program develop a screening procedure for skin and prostate cancer radiation dose assessments.  Reference was made to a June 2006 meeting wherein it was determined that a screening process would allow expedited processing of those cases for which the doses were well below or well above the level likely to result in a successful claim and that worst case upper bounds should be used to provide maximum benefit of the doubt to the veteran.  

It was noted that NTPR had established conservative maximum whole body and skin doses utilizing scientific methods, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations.  The values were much higher than previous radiation dose assessments, providing maximum benefit of the doubt and ensuring that reported doses were not less than actual doses.  The reported doses were based on worst-case parameters and assumptions, not all of which the veteran may have encountered.  The parameters and assumptions were intended to adequately encompass any activities performed by the veteran.  

The Veteran was identified as a confirmed participant of U.S. atmospheric nuclear testing and it was reported that doses he could have received during such testing were not more than external gamma dose of 18 rem, external neutron dose of 0.5 rem, and total skin dose to any skin area (beta plus gamma) of 550 rem.  

In correspondence dated in November 2013 the DTRA reported that revision 2.0 of the NTPR Program described the methodology for expedited processing of radiation dose assessments to tissues or organs in response to requests from VA.  The expedited process it was noted had established conservative theoretical maximum doses utilizing actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios, and radiation science fundamentals.  The maximum doses were much higher than previous radiation dose assessments, providing maximum benefit of the doubt and ensuring that reported doses were not less than actual doses.  The reported doses were based on worst-case parameters and assumptions, not all of which the veteran may have encountered.  The parameters and assumptions were intended to adequately encompass any activities performed by the veteran.  Input from the Veteran or his surrogate was noted to have been carefully reviewed to ensure than no activities in his actual exposure scenario would have resulted in a higher dose than that generated via the expedited process.  The dose the Veteran could have received during Operation HARDTACK I were not more than external gamma dose of 18 rem, external neutron dose of 0.5 rem, internal committed dose to the prostate (alpha) of 4.5 rem, and internal committed dose to the prostate (beta plus gamma) of 2 rem.  

A November 2013 VA administrative decision found there was no reasonable possibility that the Veteran's prostate cancer resulted from his in-service radiation exposure.  A December 2006 memorandum from Chief Public Health and Environmental Hazards Officer was cited which provided instructions for expedited methodology processing using worst-case dose assessment.  It was determined that it was unlikely that the Veteran's prostate cancer resulted from his in-service ionizing radiation exposure because the adjusted total prostate dose for Pacific Proving Ground (PPG) participants (40 rem) was less than the applicable screening doses. 

VA examination in December 2016 included a diagnosis of prostate cancer.  The date of diagnosis was identified as 2010.  A December 2016 medical opinion found the Veteran's prostate cancer was less likely incurred in or caused by the claimed in-service injury, event, or illness.  It was noted the evidence was reviewed and that the Veteran's nuclear exposure consisting of external gamma dose of 18 rem, external neutron dose of 0.5 rem, and total skin dose to any skin area (beta plus gamma) of 550 rem.  These doses were found to be less than is expected to result in the development of prostate cancer.  

In a February 2017 VA memorandum to the Director of VA's Compensation Service the Director of VA's Post-9/11 Era Environmental Health Service summarized the pertinent evidence of record and reported that the DTRA had confirmed that the Veteran participated in Operation HARDTACK I in 1958 and was exposed to upper bound radiation doses of external gamma dose of 18 rem, external neutron dose of 0.5 rem, internal committed dose to the prostate (alpha) of 4.5 rem, and internal committed dose to the prostate (beta plus gamma) of 2 rem.  It was noted that the Interactive RadioEpidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NOISH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  For purposes of calculation, his external radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1958), which would tend to increase the calculated probability of causation.  The program was noted to have calculated a 99th percentile value for the probability of causation of 26.50 percent for prostate cancer.  The Director found, in view of these findings, that it was unlikely that the Veteran's prostate cancer was caused by exposure to ionizing radiation while in military service.

A subsequent February 2017 Advisory Opinion - Radiation Review Under 38 C.F.R. § 3.311 informed the Muskogee VARO that a medical opinion from the Under Secretary for Health advised that it was unlikely that the Veteran's prostate cancer resulted from his exposure to ionizing radiation in service.  It was noted that the Chief of Public Health and Environmental Hazards Office had confirmed the Veteran's exposure to radiation doses of external gamma dose of 18 rem, external neutron dose of 0.5 rem, internal committed dose to the prostate (alpha) of 4.5 rem, and internal committed dose to the prostate (beta plus gamma) of 2 rem, and that the Under Secretary for Health had provided an opinion indicating that the IREP calculated a 99th percentile value for the probability of causation of 26.50 percent for prostate cancer.  As a result of the opinion and following a review of the evidence in its entirety, it was the opinion of the Director of VA's Compensation Service that there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.

Based upon the evidence of record, the Board finds that the Veteran's prostate cancer not manifest during active service nor was a malignant tumor manifest within a year of discharge from service.  There is no indication of prostate cancer for more than 51 years after service.  The Veteran does not argue the contrary.  

Rather, as stated, the Veteran believes his prostate cancer developed due to in-service exposure to ionizing radiation.  His reports as to his activities during active service are credible and consistent with the circumstance of his service.  Prostate cancer, however, is not a cancer VA has identified for which presumptive service connection may be established based upon his demonstrated radiation exposure as a result of his participation in Operation HARDTACK I.  See 38 C.F.R. § 3.309(d).  The December 2016 VA medical opinion and February 2017 VA opinions are persuasive and based upon adequate rationale.  The opinions are shown to have reviewed of the evidence of record, including applicable medical and scientific information, and to have adequately considered the Veteran's credible lay statements and history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Consideration has been given to the Veteran's personal assertion that he developed prostate cancer due to radiation exposure during active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues as to a nexus to radiation exposure in service in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Etiology opinions based upon radiation exposure are not matters that are readily amenable to mere lay diagnosis or probative comment regarding such etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 


The Board acknowledges that the Veteran is competent to report symptoms and some medical disorders, but there is no indication that he is competent to etiologically link present symptoms or diagnosis to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating prostate cancer.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for prostate cancer is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


